

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



[cellogo2csmall.jpg]




 


CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN




PERFORMANCE-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<Grant Date>>




<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Performance-Vesting Restricted Stock
Units, subject to the restrictions described in this Agreement:




Performance RSU Target Award


<<Target Units>> Units






This grant is made pursuant to the Performance-Vesting Restricted Stock Unit
Award Agreement dated as of <<Grant Date>>, between Celanese and you, which
Agreement is attached hereto and made a part hereof.

 
 

--------------------------------------------------------------------------------

 



CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN


PERFORMANCE-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This Performance-Vesting Restricted Stock Unit Award Agreement (the “Agreement”)
is made and entered into effect as of <<Grant Date>> (the “Grant Date”), by and
between Celanese Corporation, a Delaware corporation (the “Company”), and
<<NAME>> (the “Participant”).  Capitalized terms used, but not otherwise
defined, herein shall have the meanings ascribed to such terms in the Celanese
Corporation 2009 Global Incentive Plan (as amended from time to time, the “2009
Plan”).
 
1. Performance RSU Award:  In order to encourage Participant’s contribution to
the successful performance of the Company, the Company hereby grants to
Participant as of the Grant Date, pursuant to the terms of the 2009 Plan and
this Agreement, an award (the “Award”) of <<# Units>> performance-vesting
Restricted Stock Units (“Performance RSUs”) representing the right to receive,
subject to the attainment of the performance goals set forth in Appendix A, the
number of Common Shares to be determined in accordance with the formula set
forth in Appendix A. The Participant hereby acknowledges and accepts such Award
upon the terms and subject to the performance requirements and other conditions,
restrictions and limitations contained in this Agreement and the 2009 Plan.
 
2. Performance-Based Vesting:  Subject to Section 4 and Section 7 of this
Agreement, Performance RSUs in an aggregate amount to be determined in
accordance with the performance measures, targets and methodology set forth in
Appendix A shall vest on October 1, 2013 (or the next preceding trading day if
the New York Stock Exchange is not open for trading on such date) (the “Vesting
Date”).
 
3. Holding Period Requirement: On the Vesting Date, a proportion of the
Performance RSUs scheduled to vest on such date, <<transferable percent>>
(“Transferable RSUs”), will be settled in accordance with the provisions of
Section 5(a).  The remaining Performance RSUs scheduled to vest on such date,
<<hold percent>> (“Holding Period RSUs”), will be subject to any applicable
employment taxes (but not federal or state income taxes, if applicable) under
Section 8 upon such vesting, and will be non-transferable and subject to a
holding period requirement with the effect that the Holding Period RSUs, net of
any employment taxes required to be paid by withholding shares under Section 8,
shall be settled under Section 5(b) upon the earliest of (a) the seventh
anniversary of the Grant Date, (b) the Participant’s death or Disability, or (c)
the occurrence of a Change in Control (the “Delivery Date”); provided, however,
that in the event of a termination for Cause prior to the Delivery Date, the
Holding Period RSUs (if any) shall be immediately forfeited and cancelled
without consideration as of such date. 
 
4. Effects of Certain Events:
 
(a) Upon the termination of the Participant’s employment by the Company without
Cause prior to the Vesting Date, a prorated number of Performance RSUs in an
amount equal to (i) the number of Performance RSUs granted hereby multiplied by
(ii) a fraction, the numerator of which is the number of complete calendar
months between the Grant Date and the date of termination, and the denominator
of which is thirty-six, such product to be rounded up to the nearest whole
number, shall immediately vest, will be subject to any applicable employment
taxes (but not federal or state income taxes, if applicable) under Section 8
upon such vesting, and will be non-transferable and subject to a holding period
requirement as provided in Section 3, with the effect that such adjusted
Performance RSUs shall be treated as Holding Period RSUs, and shall be settled
under Section 5(b) on the later of (A) the Delivery Date (as defined in Section
3) or (B) within thirty (30) days after the Vesting Date, subject to adjustment
for the achievement of the performance goals outlined herein and as applied to
all other Participants, and subject to the provisions of Section 8.  The
remaining portion of the Award shall be immediately forfeited and cancelled
without consideration as of the date of the Participant’s termination of
employment.
 
(b) Upon the termination of the Participant’s employment due to the
Participant’s death or Disability prior to the Vesting Date, a prorated number
of Performance RSUs will vest in an amount equal to (i) the Target number of
Performance RSUs multiplied by (ii) a fraction, the numerator of which is the
number of complete calendar months from the Grant Date to the date of
termination, and the denominator of which is thirty-six, such product to be
rounded up to the nearest whole number. The prorated number of Performance RSUs
shall immediately vest and a number of Common Shares equal to such prorated
number of Performance RSUs shall be delivered to the Participant within thirty
(30) days following the date of termination, subject to the provisions of
Section 8.  The remaining portion of the Award shall be immediately forfeited
and cancelled without consideration as of the date of the Participant’s
termination of employment for death or Disability.
 
(c) Upon the termination of a Participant’s employment with the Company for any
other reason prior to the Vesting Date, the Award shall be immediately forfeited
and cancelled without consideration as of the date of the Participant’s
termination of employment.
 
(d) Upon the termination of a Participant’s employment with the Company for any
reason on or after the Vesting Date and before the Delivery Date, any Holding
Period RSUs shall remain subject to the provisions of this Agreement until the
applicable Delivery Date, except that in the event of a termination for Cause,
in which case the Holding Period RSUs (if any) shall be immediately forfeited
and cancelled without consideration as of such date.
 
5. Settlement of Performance RSUs:
 
(a)           Subject to Sections 3, 4, 7 and 8 of this Agreement, the Company
shall deliver to the Participant (or to a Company-designated brokerage firm or
plan administrator) as soon as administratively practicable following the
Vesting Date (but in no event later than 2 ½ months after the Vesting Date), in
complete settlement of all Transferable RSUs vesting on the Vesting Date, a
number of Common Shares equal to the number of all Transferable RSUs that are
vested Performance RSUs determined in accordance with this Agreement.
 
(b)           Subject to Sections 3, 4, 7 and 8 of this Agreement, the Company
shall deliver to the Participant (or to a Company-designated brokerage firm or
plan administrator) as soon as administratively practicable following the
applicable Delivery Date (but in no event later than 2 ½ months after the
applicable Delivery Date), in complete settlement of all Holding Period RSUs to
be settled on such Delivery Date, a number of Common Shares equal to the number
of Holding Period RSUs to be settled on such Delivery Date.
 
6. Rights as a Stockholder:  The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the Performance
RSUs have vested, any applicable holding period has expired and Common Shares
have been delivered pursuant to this Agreement; provided, however, that for
Holding Period RSUs from and after the Vesting Date, if a cash dividend is paid
with respect to Common Shares, a cash dividend equivalent equal to the total
cash dividend the Participant would have received had the Holding Period RSUs
been actual Common Shares will be accumulated and paid in cash when the Holding
Period RSUs are settled in accordance with Section 5(b), subject to the
requirements of Section 8.  No interest is credited on the accrued dividend
equivalents prior to payment.
 
7. Change in Control; Dissolution:
 
(a) Notwithstanding any other provision of this Agreement to the contrary, upon
the occurrence of a Change in Control, (1) with respect to any unvested
Performance RSUs granted pursuant to this Agreement that have not previously
been forfeited:
 
(i) If (i) a Participant’s rights to the unvested portion of the Award are not
adversely affected in connection with the Change in Control, or, if adversely
affected, a substitute award with an equivalent (or greater) economic value and
no less favorable vesting conditions is granted to the Participant upon the
occurrence of a Change in Control, and (ii) the Participant’s employment is
terminated by the Company (or its successor) without Cause within two years
following the Change in Control, then Performance RSUs  in an amount equal to
the Target number of Performance RSUs granted hereby (or, as applicable, the
substitute award) shall immediately vest and a number of Common Shares equal to
the number of such Performance RSUs shall be delivered to the Participant within
thirty (30) days following the date of termination, subject to the provisions of
Section 8.
 
(ii) If a Participant’s right to the unvested portion of the Award is adversely
affected in connection with the Change in Control and a substitute award is not
made pursuant to Section 7(a)(i) above, then upon the occurrence of a Change in
Control, the Target number of Performance RSUs granted hereby shall immediately
vest and a number of Common Shares equal to the number of such Performance RSUs
shall be delivered to the Participant within thirty (30) days following the
occurrence of the Change in Control, subject to the provisions of Section 8.
 
and (2) with respect to any Holding Period RSUs that have not previously been
delivered pursuant to this Agreement, the holding period with respect to such
Holding Period RSUs shall terminate, and a number of Common Shares equal to the
number of Holding Period RSUs then outstanding shall be delivered to the
Participant, subject to the provisions of Section 8.
 
(b) Notwithstanding any other provision of this Agreement to the contrary, in
the event of a corporate dissolution of the Company that is taxed under Section
331 of the Internal Revenue Code of 1986, as amended, then in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), this Agreement shall
terminate and any Performance RSUs granted pursuant to this Agreement that have
not previously been forfeited shall immediately become Common Shares and shall
be delivered to the Participant within thirty (30) days following such
dissolution.
 
8. Income and Other Taxes:  The Company shall not deliver Common Shares in
respect of any Performance RSUs unless and until the Participant has made
arrangements satisfactory to the Committee to satisfy applicable withholding tax
obligations for US federal, state, and local income taxes (or the foreign
counterpart thereof) and applicable employment taxes.  Unless otherwise
permitted by the Committee, withholding shall be effected at the minimum
statutory rates by withholding Common Shares issuable in connection with the
vesting of Performance RSUs.  The Participant acknowledges that the Company
shall have the right to deduct any taxes required to be withheld by law in
connection with the delivery of Common Shares issued in respect of any vested
Performance RSUs from any amounts payable by it to the Participant (including,
without limitation, future cash wages).  The Participant acknowledges and agrees
that amounts withheld by the Company for taxes may be less than amounts actually
owed for taxes by the Participant in respect of the Award.  Any vested
Performance RSUs shall be reflected in the Company’s records as issued on the
respective dates of issuance set forth in this Agreement, irrespective of
whether delivery of such Common Shares is pending the Participant’s satisfaction
of his or her withholding tax obligations.
 
9. Securities Laws:  The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the
Performance RSUs, including without limitation (a) restrictions under an insider
trading policy, and (b) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.  Upon the acquisition of any Common Shares
pursuant to the vesting or settlement of the Performance RSUs, the Participant
will make or enter into such written representations, warranties and agreements
as the Company may reasonably request in order to comply with applicable
securities laws or with this Agreement and the 2009 Plan.  All accounts in which
such Common Shares are held or any certificates for Common Shares shall be
subject to such stop transfer orders and other restrictions as the Company may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange or quotation system upon
which the Common Shares are then listed or quoted, and any applicable federal or
state securities law, and the Company may cause a legend or legends to be put on
any such certificates (or other appropriate restrictions and/or notations to be
associated with any accounts in which such Common Shares are held) to make
appropriate reference to such restrictions.
 
10. Non-Transferability of Award:  The Performance RSUs, including Holding
Period RSUs, may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that the Participant may designate
a beneficiary, on a form provided by the Company, to receive any portion of the
Award payable hereunder following the Participant’s death.
 
11. Other Agreements:  Subject to Sections 11(a) and 11(b) of this Agreement,
this Agreement and the 2009 Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior agreements,
commitments or negotiations concerning the Award are superseded.
 
 
(a) The Participant acknowledges that as a condition to the receipt of the
Award, the Participant:
 
 
(1)           shall have delivered to the Company an executed copy of this
Agreement;
 
 
(2)           shall be subject to the Company’s stock ownership guidelines;
 
 
(3)           shall be subject to policies and agreements adopted by the Company
from time to time, and applicable laws and regulations, requiring the repayment
by the Participant of incentive compensation under certain circumstances,
without any further act or deed or consent of the Participant; and
 
 
(4)           shall have delivered to the Company an executed copy of the
Long-Term Incentive Claw-Back Agreement (if a current version of such Long-Term
Incentive Claw-Back Agreement is not already on file, as determined by the
Committee in its sole discretion).  For purposes hereof, “Long-Term Incentive
Claw-Back Agreement” means an agreement between the Company and the Participant
associated with the grant of long-term incentives of the Company, which contains
terms, conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) nonsolicitation and non-hiring by the Participant of the Company’s
employees, former employees or consultants; (iii) maintenance of confidentiality
of the Company’s and/or clients’ information, including intellectual property;
(iv) nondisparagement of the Company; and (v) such other matters deemed
necessary, desirable or appropriate by the Company for such an agreement in view
of the rights and benefits conveyed in connection with an award.
 
(b) If the Participant is a non-resident of the U.S., there may be an addendum
containing special terms and conditions applicable to awards in the
Participant’s country.  The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
 
12. Not a Contract for Employment; No Acquired Rights; Agreement
Changes:  Nothing in the 2009 Plan, this Agreement or any other instrument
executed in connection with the Award shall confer upon the Participant any
right to continue in the Company's employ or service nor limit in any way the
Company's right to terminate the Participant's employment at any time for any
reason.  The grant of Performance RSUs hereunder, and any future grant of awards
to the Participant under the 2009 Plan, is entirely voluntary and at the
complete and sole discretion of the Company. Neither the grant of these
Performance RSUs nor any future grant of awards by the Company shall be deemed
to create any obligation to grant any further awards, whether or not such a
reservation is expressly stated at the time of such grants. The Company has the
right, at any time and for any reason, to amend, suspend or terminate the 2009
Plan; provided, however, that no such amendment, suspension, or termination
shall adversely affect the Participant’s rights hereunder.
 
13. Severability:  In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
 
14. Further Assurances:  Each party shall cooperate and take such action as may
be reasonably requested by either party hereto in order to carry out the
provisions and purposes of this Agreement.
 
15. Binding Effect:  The Award and this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
 
16. Electronic Delivery:  By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.
 
17. Personal Data:  By accepting the Award under this Agreement, the Participant
hereby consents to the Company’s use, dissemination and disclosure of any
information pertaining to the Participant that the Company determines to be
necessary or desirable for the implementation, administration and management of
the 2009 Plan.
 
18. Governing Law:  The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
 
19. Performance RSUs Subject to Plan:  By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan’s prospectus.  The Performance RSUs and
the Common Shares issued upon vesting of such Performance RSUs are subject to
the 2009 Plan, which is hereby incorporated by reference.  In the event of any
conflict between any term or provision of this Agreement and a term or provision
of the 2009 Plan, the applicable terms and provisions of the 2009 Plan shall
govern and prevail.
 
20. Validity of Agreement:  This Agreement shall be valid, binding and effective
upon the Company on the Grant Date.  However, the Performance RSUs granted
pursuant to this Agreement shall be forfeited by the Participant and this
Agreement shall have no force and effect if it is not duly executed by the
Participant and delivered to the Company on or before <<Validity Date>>.
 
21. Headings: The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
 
22. Compliance with Section 409A of the Internal Revenue Code:  Notwithstanding
any provision in this Agreement to the contrary, this Agreement will be
interpreted and applied so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder.  The Company
reserves the right to change the terms of this Agreement and the 2009 Plan
without the Participant’s consent to the extent necessary or desirable to comply
with the requirements of Internal Revenue Code Section 409A, the Treasury
regulations and other guidance thereunder.  Further, in accordance with the
restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the Performance RSUs
provided by this Agreement shall not modify the time or form of issuance of the
Performance RSUs set forth in this Agreement. In addition, if the Participant is
a “specified employee” within the meaning of Section 409A, as determined by the
Company, any payment made in connection with the Participant’s separation from
service shall not be made earlier than six (6) months and one day after the date
of such separation from service to the extent required by Section 409A.
 
23. Definitions:  The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
 
(a) “Cause” means (i) the Participant's willful failure to perform the
Participant's duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Participant of such failure, (ii) conviction
of, or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude, (iii) the
Participant's willful malfeasance or willful misconduct which is demonstrably
injurious to the Company or its affiliates, (iv) any act of fraud by the
Participant, (v) any material violation of the Company's business conduct
policy, (vi) any material violation of the Company's policies concerning
harassment or discrimination, (vii) the Participant's conduct that causes
material harm to the business reputation of the Company or its affiliates, or
(viii) the Participant's breach of any confidentiality, intellectual property,
non-competition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company.
 
(b) “Change in Control” of the Company shall mean, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), any of the following:
 
(i)           any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total voting power of the
stock of the Company; or
 
(ii)           a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or
 
(iii)           any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to 50% or more of all of the assets
of the Company immediately prior to such acquisition or acquisitions.
 
(c) “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion, provided that in all events a
“Disability” under this Agreement shall constitute a “disability” within the
meaning of Treasury Regulation Section 1.409A-3(i)(4).
 
(d) “Operating EBITDA” means a measure used by the Company’s management to
measure performance and is defined as operating profit from continuing
operations, plus equity in net earnings from affiliates, other income and
depreciation and amortization, and further adjusted for other charges and other
adjustments as determined by the Company (consistent with the provisions of
Section 13(b) of the 2009 Plan to the extent applicable) and as approved by the
Committee.
 
(e)  “Total Shareholder Return” or “TSR” means the change in the price of the
Common Shares, including dividends (as if reinvested), cumulatively over the
period October 1, 2010 through September 30, 2013 (the “TSR Performance
Period”), as determined in good faith and in the sole discretion of the
Committee.  Total Shareholder Return for the Company and the Peer Group shall be
calculated using the average of the last reported sales price per share of
voting common stock on the New York Stock Exchange Composite Transactions (or
such other comparable securities exchange or trading market as the common stock
of the Company or the applicable Peer Group company shall then be traded) for
the last twenty (20) trading days preceding October 1, 2010, and for the last
twenty (20) trading days preceding September 30, 2013.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.
 
CELANESE CORPORATION
 
By:           /s/ David N. Weidman
           Chairman and Chief Executive Officer
 
 
This Agreement has been accepted and agreed to by the undersigned Participant.
 
PARTICIPANT
 


 
By:
 
Name:  <<NAME>>
 
Employee ID: <<Personnel Number>>
 
Date:
 

 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
CALCULATION OF THE PERFORMANCE-BASED VESTING
 
Name of Participant:
<<NAME>>
Grant Date:
<<Grant Date>>
 
Threshold(1)
Target
Maximum
Performance RSUs subject to the Award:
<Threshold units>
<Target Units>
<Max Units>

 
(1) No Performance RSUs will be earned if Operating EBITDA performance results
achieved are below Threshold.
 
Performance-Based Vesting Calculation
 
The percentage of Performance RSUs that may vest on October 1, 2013 is subject
to the achievement of specified levels of (i) the Company’s Operating EBITDA
during its 2011 and 2012 fiscal years and (ii) the Company’s Total Shareholder
Return as compared with peer companies during the TSR Performance Period, where
the potential performance-based vesting outcomes are summarized as follows:
 
Table 1 – Potential Performance-Based Vesting Outcomes:



   
Relative TSR
   
Below Threshold
Target
Stretch
Operating EBITDA
Below Threshold
0%
0%
0%
Threshold
25%
50%
75%
Target
50%
100%
150%
Stretch
75%
150%
225%

 
A.  Calculating the Award Adjustment based on the Operating EBITDA Results
Achieved
 
The following table outlines the respective measurement periods, weightings and
performance goals/ranges for the Operating EBITDA performance measure.
 
Table 2 – Operating EBITDA Performance Goals and Payout Range:
 
Measurement Period
Period
Weight
Operating EBITDA
Performance Goal / Range (Millions)
Operating EBITDA Performance Percentage Range (1)
Threshold
Target
Stretch
Threshold
Target
Stretch
1/1/2011 to 12/31/2011
40%
     
20%
40%
60%
1/1/2012 to 12/31/2012
40%
     
20%
40%
60%
1/1/2011 to 12/31/2012
20%
     
10%
20%
30%
 
100%
     
50%
100%
150%

 
(1) No Operating EBITDA performance percentage will be earned (0%) if the actual
performance results achieved are below threshold for each respective measurement
period.




The Participant’s Performance RSU Target Award will be adjusted (up or down)
based on the Company’s absolute achievement of the Operating EBITDA performance
goals as follows:
 
1.  
The Operating EBITDA performance percentage for each measurement period shall be
calculated by straight-line interpolation for results achieved between Threshold
and Target, or for results achieved between Target and Stretch;

 
 
2.  
For each measurement period, the result of step 1 (a percentage) shall be
multiplied by the Target number of Performance RSUs;

 
 
3.  
The results of step 2 for each measurement period shall be added together to
determine the total number of Operating EBITDA adjusted RSUs (“Adjusted RSUs”).

 
 
B.  
Calculating the Award Adjustment based on the Relative TSR Results Achieved

 
 
Relative TSR performance will be calculated after the end of the TSR Performance
Period.  The resulting calculation will increase or decrease the number of
Adjusted RSUs by a percentage between 50% and 150%.


Table 3 – TSR Performance Goals and Payout Range:
 

 
TSR Performance Percentile
TSR Payout Level
Threshold
20th or below
50%
Target
50th
100%
Stretch
80th or above
150%

 
The Participant’s Adjusted RSUs will be further adjusted based on Relative TSR
as follows:
 
1.  
Calculate Total Shareholder Return for each company in the Peer Group (as set
forth on Appendix B) for the TSR Performance Period and rank such companies from
lowest to highest as measured by TSR.

 
2.  
Determine the Threshold, Target and Stretch Performance Levels for the Peer
Group (excluding the Company) using a rank-based methodology as follows:

 
N = the number of companies that remain in the Peer Group on September 30, 2013
 
Threshold Performance Level = .2 (N+1)
 
Target Performance Level = .5 (N+1)
 
Stretch Performance Level = .8 (N+1)
 
If any Performance Level does not correspond exactly to a company in the Peer
Group ranking, then the company that corresponds most closely to the specific
performance level (whether higher or lower) shall represent such Performance
Level.

 
 
 

--------------------------------------------------------------------------------

 

 
3.  
Determine the Company’s rank against the Peer Group TSR performance results:

 
a.  
if the Company’s TSR performance achieved is between Threshold and Target:

 
 
X% = (100% – 50%) / (the number of companies ranked between Threshold
Performance Level and Target Performance Level including the Company)

 
Add X% to 50% (the Threshold TSR Payout Level) for each position the Company is
ranked above the Threshold Performance Level.
 
b.  
if the Company’s TSR performance achieved is between Target and Stretch:

 
 
X% = (150% – 100%) / (the number of companies ranked between Target Performance
Level and Stretch Performance Level including the Company)

 
Add X% to 100% (the Target TSR Payout Level) for each position the Company is
ranked above Target Performance Level.
 
4.  
Multiply the percentage resulting from step 3 above by the number of Adjusted
RSUs to calculate the number of Performance RSUs that shall vest (rounded to the
nearest whole unit) and become vested.


 
 
 

--------------------------------------------------------------------------------

 

APPENDIX B
 
PEER GROUP COMPANIES


The peer group was established by selecting all of the companies comprising the
Dow Jones U.S. Chemicals Index (DJUSCH) as of September 30, 20101 (the “Peer
Group”).  The companies in the Index on that date, not including Celanese, were:
 
Table 1 – Peer Group Companies:
 

 
Company
Ticker
 
Company
Ticker
1.
A. Schulman, Inc.
SHLM
19.
Lubrizol Corp.
LZ
2.
Air Products & Chemicals Inc.
APD
20.
Mineral Technologies Inc.
MTX
3.
Airgas Inc.
ARG
21.
Mosaic Co.
MOS
4.
Albermarle Corp.
ALB
22.
NewMarket Corp.
NEU
5.
Ashland Inc.
ASH
23.
Olin Corp.
OLN
6.
Avery Dennison Corp.
AVY
24.
OM Group Inc.
OMG
7.
Cabot Corp.
CBT
25.
PPG Industries Inc.
PPG
8.
Calgon Carbon Corp.
CCC
26.
Praxair Inc.
PX
9.
CF Industries Holdings Inc.
CF
27.
Rockwood Holdings Inc.
ROC
10.
Cytec Industries Inc.
CYT
28.
RPM International Inc.
RPM
11.
Dow Chemical Co.
DOW
29.
Sensient Technologies Corp.
SXT
12.
E. I. DuPont de Nemours & Co.
DD
30.
Sigma-Aldrich Corp.
SIAL
13.
Eastman Chemical Co.
EMN
31.
Solutia Inc.
SOA
14.
Ecolab Inc.
ECL
32.
W. R. Grace & Co.
GRA
15.
FMC Corp.
FMC
33.
   
16.
H. B. Fuller Co.
FUL
34.
   
17.
Huntsman Corporation
HUN
35.
   
18.
International Flavors & Fragrances Inc.
IFF
     



 
If one or more members of the Peer Group cease to be a publicly traded entity
during the TSR Performance Period, then that company will be removed from the
Peer Group.  No additional companies will be added to the Peer Group (closed
group) for purposes of this Award.















--------------------------------------------------------------------------------

 


 
 
1 Adjust listing of peer companies as of September 30, if necessary, to conform
to the Dow Jones U.S. Chemicals Index (DJUSCH).


 
 
 

--------------------------------------------------------------------------------

 
